Robinson, Pbesident,

(dissenting):

The syllabus does not meet my approval. It goes too far and allows the appellate court to set aside a verdict based wholly on conflicting oral testimony of witnesses, given in the presence of the jury, on the ground that the jury has been controlled by passion, bias, undue influence, and the like. TIow can we say that a jury has been so controlled when we do not know what credibility they have given to the personal witnesses before them ? They may believe one witness and decline to believe any number' of 'others. That may look like passion, bias, or undue influence from the printed page that comes to us, but the consideration which the jury may have given to the credibility of the witnesses from the very presence of those witnesses may acquit the jury of any such charge. We cannot know what was the consideration of the jury in this particular. It may offset all imputations of error on their part. If we were to hear the witnesses testify as did the jury, we might take the very view of the weight of the testimony that they did. The court cannot legally invade the province of the jury. They are the sole judges as to the credibility of the witnesses who personally testify before then? Coalmer v. Barrett, 61 W. Va. 237, and other cases.